CORRECTED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/6/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

REASON FOR ALLOWANCE
Claims 1-4, 6-12 and 16-32 are allowed.
The following is an examiner's statement of reasons for allowance: Claim 1 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the device, wherein an n-contact interconnect that extends through the first surface of the n-type layer to electrically connect with a second surface of the n-type layer; wherein the p-type layer, the active layer, and the n-type layer form an active LED structure mesa, and a third surface of the n-type layer forms a peripheral mesa border of the active LED structure mesa. These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.

The following is an examiner's statement of reasons for allowance: Claim 18 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the device, wherein a first passivation layer arranged between the active LED structure and the carrier submount, the first passivation layer further arranged to extend along the peripheral border; and a second passivation layer arranged only on the peripheral border such that the second passivation layer is laterally spaced from the active LED structure by the first passivation layer. These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claims 2-5, 7-12 and 14-19 depend from claim 1, 12 or 18 so they are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYOUNG LEE whose telephone number is (571)272-1982.  The examiner can normally be reached on M to F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571)272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KYOUNG LEE/Primary Examiner, Art Unit 2895